Citation Nr: 1135430	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  07-40 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from March 1960 to March 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In August 2010, the Veteran was scheduled for a travel board hearing before the Board.  However, he failed to appear.

In December 2010, the Board remanded the present matter for additional development and due process concerns.  In the December 2010 remand, the issue was framed as whether new and material evidence has been received to reopen a claim for service connection for prostate cancer.  Following a careful review of the record, the Board has found that the issue should be recharacterized as shown above.  

In the March 2003 rating decision, the RO denied service connection for prostate cancer, noting in part that the Veteran did not respond to a December 2002 letter requesting that he complete and submit a radiation risk activity questionnaire.  In a statement received at the RO in March 2003, the Veteran indicated that he disagreed with the March 2003 denial and included copies of his response to the questionnaire and private medical records.  

In a handwritten notation on the Veteran's March 2003 submission, the RO wrote "N[otice] O[f] D[isageement] not accepted.  N[ew] & M[aterial] evidence submitted."  The RO then developed the claim and issued the October 2005 rating decision.  While the RO was correct in noting the statement was not an NOD, because the statement was submitted within one year of the March 2003 rating decision and included the submission of new and material evidence, any subsequent decision based on such evidence relates back to the original claim; that is the claim that was initially adjudicated in the March 2003 rating decision.  38 C.F.R. § 3.156(b) (2010); Buie v. Shinseki, 24 Vet. App. 242 (2010).  The March 2003 decision has not become final and remains open and pending.  The Veteran subsequently perfected a timely appeal from that claim. 


FINDINGS OF FACT

1.  Prostate cancer was not first manifested in service or within the initial post separation year.

2.  Prostate cancer is not presumptively due to or shown to be the result of in-service ionizing radiation exposure; and prostate cancer, diagnosed more than 30 years after service, is unrelated to disease, injury, or event of service origin. 


CONCLUSION OF LAW

Service connection for residuals of prostate cancer is not established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's claim that residuals of prostate cancer are related to his military service.  Specifically, he argues that he was exposed to radiation during service as he participated in nuclear and atmosphere testing from 1962 to 1963 and that this exposure resulted in his subsequent diagnosis of prostate cancer.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Post-service medical treatment records show that the Veteran had been diagnosed as having prostate cancer.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met.  See Hickson, 12 Vet. App. at 253.  

A disorder may be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In addition, certain chronic diseases, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A "radiation-exposed" veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  Prostate cancer is not one of the specific diseases.  

Second, other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.

When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  See 38 C.F.R. § 3.311(b)(1)(iii).

For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation.  Prostate cancer is one of those diseases.  38 C.F.R. § 3.311(b)(2).

Section 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

Finally, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service personnel records show that he participated in the 1962 nuclear tests in the Pacific on Christmas Island in the Bulk Fuel Detachment of the Navy Task Group, Joint Task Force Eight.  As the Veteran was diagnosed with prostate cancer, a radiogenic disease, after service and he contends it was the result of exposure to ionizing radiation in service, radiation does data was requested in accordance with 38 C.F.R. § 3.311(a).  

In a September 2005 letter, the Defense Threat Reduction Agency (DTRA) confirmed that the Veteran participated in Operation DOMINIC I conducted at the Pacific Proving Ground in 1962, a radiation-risk activity.  However, although the Veteran participated in Operation DOMINIC I, the DTRA concluded that the Veteran was not exposed to radiation.  The Veteran was found to have sustained a gamma dose of 0.0 rem, a neutron dose of 0.0 rem, and a committed dose to the prostate of 0.0 rem.  These dose estimates were based on a scenario that was based on the Veteran's military records, his recollections and statements, assumptions about his participation activities, and the environment in which he received a radiation dose.  

The radiation dose assessment from the DTRA explains how the dose estimates were obtained.  Operation DOMINIC I was a duel-phase series of 36 atmospheric nuclear weapon tests held in the Pacific Ocean during 1962.  The tests, which included high-altitude airdrops, missile launched detonations, and underwater tests, were conducted by Joint Task Force Eight, a joint military and civilian organization.  The Veteran's duties during his participation in DOMINIC I consisted of unloading and storing fuel from ships and laying pipeline across the island.  He arrived at Christmas Island in March 1962 and left in July 1962.  

The external dose assessment stated that the Veteran was issued two film badges during his stay in the Christmas Island area.  The badge processed on May 16th showed 0.000 dose rem and the badge processed on September 27th showed 0.045 dose rem.  The potential sources of exposure were initial gamma and neutron radiation from the DOMINIC I shots and fallout on Christmas Island and surrounding waters resulting from the DOMINIC I detonations.  However, the Veteran was ultimately found to have no known potential for exposure to radiation during his participation in DOMINIC I as he was not close enough to any of the DOMINIC I shots to be exposed to measurable initial gamma and neutron radiation and radiation detectors did not detect any fallout from any DOMINIC I nuclear detonations at Christmas Island or the surrounding waters.  Positive film badge readings were further investigated by a Bechtel Nevada health physicist where the dosimeter films were kept.  The first film showed no evidence of radiation exposure, but the second film showed a small differential in optical density between the filter and nonfilter regions.  It was noted that 88 days had elapsed from the date the Veteran turned in his badge until it was processed.  If was found that the observed darkening and density differential was the result of natural background radiation exposure compounded by age-related film fogging.  Accordingly, the reading was superseded by a reconstructed dose of 0.0 rem.  As such, there was no pathway (inhalation or ingestion) for an internal dose and the dose to the Veteran's prostate or any other organ from internally deposited radionuclides during his participation in Operation DOMINIC I was 0.0 rem.  

In light of the DTRA report, the Board concludes that the Veteran was not exposed to ionizing radiation as a result of his participation in Operation DOMINIC.  Although the Veteran suffers from a radiogenic disease, he was not exposed to radiation and the claim need not be referred to the Under Secretary for Benefits under 38 C.F.R. § 3.311(c).  

As service connection is not established based on radiation exposure, the Board now considers service connection for prostate cancer on a direct basis.  After a careful review of the evidence of record, however, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for prostate cancer.  

The Veteran's service treatment records are negative for complaints regarding the prostate.  Significantly, the Veteran's February 1964 separation examination showed normal "anus and rectum (hemorrhoids, fistulae, prostate if indicated)."

Private treatment records show that the Veteran was first diagnosed as having prostate cancer in 1997.  In a December 1997 report, it was noted that a biopsy of a prostate nodule revealed that the Veteran had cancer.  Thus, the onset of prostate cancer was approximately 33 years following separation.  The long time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).   

In addition, there is no competent medical evidence of record showing that the Veteran's prostate cancer had its onset during active service or is related to any in-service disease or injury.  Private and VA medical treatment records regarding his prostate cancer and subsequent residuals make no mention of any link between this condition and service.  

The Board has also carefully considered the Veteran's lay statements in support of the contention that the current residuals of prostate cancer are related to his military service.  The Veteran, however, has not been shown to possess medical training or expertise.  Significantly, the objective evidence of record shows that the Veteran was not exposed to radiation during military service and an opinion as to whether this the Veteran's current residuals of prostate cancer is related to service is not capable of lay observation and requires medical expertise.  See Buchanan, 451 F.3d at 1335; Jandreau, 492 F.3d at 1372; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

In sum, there is no record of a diagnosis of prostate cancer for many years following service, and there is no competent medical evidence showing that prostate cancer is related to service or radiation exposure.  Consequently, the Board must find that the preponderance of evidence is against the claim; the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice letters were sent in December 2002 and May 2004.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

VA has obtained service treatment records, and assisted the appellant in obtaining evidence.  In this case, VA need not obtain an examination as the evidentiary record does not show that the Veteran's prostate cancer may be associated with an established event, injury, or disease in service; or otherwise associated with military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for prostate cancer is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


